Citation Nr: 1525372	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  14-40 936A	)	DATE
	)
	)


THE ISSUE

Whether a December 12, 2014 decision of the Board of Veterans' Appeals (Board) that granted entitlement to service connection for Parkinson's disease, for accrued-benefits purposes and as the cause of the Veteran's death, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from June 1948 to April 1952, and from November 1952 to February 1969.  He died in April 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  In a December 12, 2014 decision, the Board granted the appellant's claim of entitlement to service connection for Parkinson's disease, for accrued-benefits purposes and as the cause of the Veteran's death.

2.  The correct facts, as they were known at the time of the December 12, 2014 decision were before the Board, and the statutory or regulatory provisions extant at the time were correctly applied.


CONCLUSION OF LAW

The December 12, 2014 Board decision granting entitlement to service connection for Parkinson's disease, for accrued-benefits purposes and as the cause of the Veteran's death, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present matter arises from the assertion that the December 12, 2014 Board decision contained CUE.  VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In the December 12, 2014 decision, the Board granted entitlement to service connection for Parkinson's disease, for accrued-benefits purposes and as the cause of the Veteran's death.

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, one must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

Accrued benefits are "periodic monetary benefits...to which an individual was entitled at death under existing ratings or decisions or...based on evidence in the file at date of death...and due and unpaid."  38 U.S.C. § 5121(a); Jones v. West, 136 F.3d 1296, 1299 (Fed.Cir.1998); see also Zevalkink v. Brown, 102 F.3d 1236, 1241 (Fed.Cir. 1996) ("[A]n accrued-benefits claim is derivative of the veteran's claim for service connection, i.e., the claimant's entitlement is based on the veteran's entitlement.")  See 38 C.F.R. § 3.1000 (2014).

The statutory provisions of section 5121A provide those eligible for accrued benefits with the opportunity to procedurally be substituted for deceased claimants in pending claims, enabling the surviving accrued-benefits beneficiary to proceed in the place of the deceased claimant to the completion of the original claim.  See 38 U.S.C. § 5121A(a)(1) (providing that, if a claimant dies while his claim is pending, an eligible person may "file a request to be substituted as the claimant for the purposes of processing the claim to completion.")  Moreover, "under section 5121A, a decision as to entitlement to accrued benefits is not restricted to consideration of the evidence contained in the claims file at the time of the deceased VA claimant's death."  Todd v. McDonald, 27 Vet. App. 79, 89 n. 5 (2014).  Otherwise stated, an eligible person takes the place of the deceased claimant in order to process the original claim to completion, albeit for purposes of accrued benefits.  Consequently, the decision to permit consideration of new evidence received after the April 2010 death of the Veteran was consistent with the statute.

Upon review, the Board finds no CUE in the December 12, 2014 Board decision.  First, in a letter to VA signed on February 21, 1996 and filed on February 22, 1996, the Veteran reported having Parkinson's disease; the Board has liberally interpreted his pro se statement as a claim for service connection, consistent with applicable precedent.  See, e.g., Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007) (pro se claim submissions are not subject to a strict pleading standard); Szemraj v. Principi, 357 F.3d 1370 (Fed.Cir. 2004) (when determining if CUE exists in an earlier decision, the Board must give a sympathetic reading to the appellant's filings in the earlier proceeding to determine the scope of the claims).

Second, in a VA Form 21-534 that was received by VA on May 25, 2010, the appellant, who is the Veteran's surviving spouse, filed the claim that was appealed to the Board.  At the top of page one, that Form includes, in pertinent part, language to the effect that it is a claim for "Application for Dependency and Indemnity Compensation , Death Pension and Accrued Benefits by a Surviving Spouse."  Moreover, the appellant expressly referenced the Veteran's February 21, 1996 claim.  Therefore, the Board now finds that the prior Board determination that the appellant's claim encompassed a claim for those benefits is not CUE.

Third, the Board accurately found, based on extensive service records and supporting statements from credible witnesses, that the Veteran was exposed to herbicides in service at the Takhli Royal Thai Air Force Base.  Further, because Parkinson's disease is among those listed as presumptively service connected upon a showing of exposure to qualifying herbicide agents, and because it manifested to a degree of 10 percent or more at any time after service, the appellant's claim for accrued benefits for Parkinson's disease was properly granted.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Fourth, the Board correctly interpreted the Veteran's April 2010 Certificate of Death as showing that his Parkinson's disease significantly contributed to his death.  In light of that evidence and applicable regulatory presumption, the Board's findings and application of law were not CUE.  Id.

Fifth, the Board notes that the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to service connection for Parkinson's disease for purposes of entitlement to accrued benefits that the Board adjudicated in its December 12, 2014 decision are precisely the same issues as the RO adjudicated in its October 2011 rating decision and January 2014 statement of the case.  This constitutes further evidence in support of the conclusion that reasonable minds could find that these issues were before the Board.  The Board's December 12, 2014 decision thus did not contain CUE when it found that those issues were before the Board from the Veteran's February 22, 1996 claim for service connection and from the appellant's May 25, 2010 accrued benefits and cause of death claims.


ORDER

The motion to revise or reverse the December 12, 2014 Board decision that granted the appellant's claim for entitlement to service connection for Parkinson's disease, for accrued-benefits purposes and as the cause of the Veteran's death, is denied.


                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs



